—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 13, 1998, which, inter alia, assessed Allen M. Rosenthal for additional unemployment insurance contributions.
Allen M. Rosenthal is an attorney whose practice involved the collection of delinquent accounts. While Rosenthal’s staff includes individuals he considers employees, he also pays debt collectors whom he regards as independent contractors. Rosenthal testified that he obtained the services of the collectors primarily through newspaper advertisements. Rosenthal would train the collectors with respect to what they should say to the debtors. The collectors used Rosenthal’s letterhead stationery when corresponding with debtors and, when calling debtors, would mention that they were speaking from Rosenthal’s office. Rosenthal or his manager assigned the accounts given to the collectors and paid the collectors weekly by check. Following an audit conducted by the Department of Labor, Rosenthal was assessed additional unemployment insurance contributions based upon remuneration paid to the collectors. The Unemployment Insurance Appeal Board ultimately determined, inter alia, that the collectors were Rosenthal’s employees and Rosenthal appeals.
We affirm. The existence of an employer-employee relationship is a factual issue for the Board to decide and will not be disturbed if supported by substantial evidence in the record, *712even if there is evidence in the record to support a contrary conclusion (see, Matter of Seneca Nation [Sweeney], 247 AD2d 732). Here, the record contains sufficient evidence of Rosenthal’s control over key aspects of the services performed by the collectors so as to support the Board’s finding that an employer-employee relationship existed (see, Matter of Jordan Rehabilitation Serv. [Sweeney], 240 AD2d 988). To the extent that Rosenthal refers in his brief to a later decision of the Board concerning the amount of assessed contributions, these arguments are not properly before us on the current appeal.
Cardona, P. J., Mikoll, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.